April 20, 2012


Mr. Charles R. 'Skip' Watson Jr.
Locke Lord Bissell & Liddell, L.L.P
100 Congress Ave., Suite 300
Austin, TX 78701-4042
Mr. Michael P. Cash
Gardere Wynne Sewell LLP
1000 Louisiana, Suite 3400
Houston, TX 77002-5011

RE:   Case Number:  10-0615
      Court of Appeals Number:  01-09-00809-CV
      Trial Court Number:  03-CV-133610

Style:      ASHFORD PARTNERS, LTD.
      v.
      ECO RESOURCES, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Annie Rebecca      |
|   |Elliott                |